DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 26 September 2022 for the application filed 28 March 2019. Claims 1-13 and 17 are pending (Claims 1-8 were withdrawn without traverse in the reply filed 01 October 2020).
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/649,803 filed 29 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
Regarding Claim 9, the “desired resolution” phrase is interpreted to indicate “a resolution value that has been pre-determined by the user as being a sufficient resolution for the separation of the sample” as defined in the Specification, p0039.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CAZER et al. (US Patent 5,071,547) with evidentiary support from KAWAHARA et al. (US Patent 4,724,081) or, in the alternative, under 35 U.S.C. 103 as obvious over CAZER et al. (US Patent 5,071,547) in view of PEDERSON et al. (US PGPub 2011/0067770 A1).
	Regarding Claim 9, CAZER discloses a dual column chromatographic (DCC) apparatus as part of a pressurized fluid chromatographic system with column switching capabilities (i.e., a chromatography system; abstract). As shown in FIG. 1, the dual column chromatographic apparatus comprises a fluid conduit assembly 11A-H, a multi-valve arrangement 12, controller 13, chromatographic columns 15 and 16 (i.e., a first chromatographic column and a second chromatographic column), and detector 17 (c7/34-c8/17; FIG. 1). Sample with fluid mobile phase is introduced to the system via conduit 11A to multi-valve arrangement 12 (c7/47-55). Multi-valve arrangement 12 delivers the sample with fluid mobile phase to one of the chromatographic columns 15 or 16 via conduits 11C or 11D, respectively (c7/65-8/1). Eluting effluent from the one of the chromatographic columns 15 or 16 then passes through conduits 11E or 11F to return to the multi-valve arrangement 12; multi-valve arrangement 12 then redirects the effluent to detector 17 (i.e., a detection cell in fluid communication with the valve) before passage to the other of the chromatographic columns 15 or 16 (i.e., positioned in series; a detection cell… positioned between the first chromatographic column and the second chromatographic column; c8/5-11). Finally, effluent from the final column is passed through the multi-valve arrangement 12 and to conduit 11B for collection or disposal or other elements of a pressurized fluid chromatography system (c8/35-46).
	Multi-valve arrangement 12 is an eight-port valve and is actuated to switch between two flow positions, i.e., as disclosed earlier, the multi-valve arrangement 12 can allow for sample to flow first to chromatographic column 15 or to chromatographic column 16 (i.e., a… valve in fluid communication with the first chromatographic column and the second chromatographic column; the valve having two operating positions; c6/8-19).
	Controller 13 is a separate controller means of the broader pressurized fluid chromatographic system (c6/41-52). This controller is associated with means for controller the actuators of the multi-valve arrangement 12 and sends signals for the multi-valve arrangement to actuate different flow paths through the DCC apparatus (c6/52-57). Even further, CAZER discloses the controller is associated with control devices, such as a programmable computer (c7/5-10), capable of executing programs for monitoring and measuring chromatographic resolution (i.e., a computer coupled to the detection cell, wherein the computer is operable to execute code; monitoring chromatographic peaks of the sample; c19/21-26) and automatic switching between columns (i.e., automatically switching the valve from a first position to a second position, or from the second position to the first position; c19/60-66). CAZER provides pseudo code descriptions based on real time monitoring of the system (c20-c22) to effectively separate two overlapping peaks of interest in the sample (c18/39-c19/25).
	While CAZER may not have explicitly disclosed the controller measure a resolution and with of each chromatographic peak as claimed, CAZER nevertheless discloses the DCC apparatus is capable of determining when two overlapping peaks of interest in a sample have been separated (c18/39-41). Thus, this inherently implies the controller 13 and associated programmable computer both monitors and measures the resolution and widths of each detected chromatographic peak.
	Additional features of the DCC apparatus includes a sample injection pump 41 that allows for the injection of sample into conduit 11A for conveyance to the DCC apparatus (i.e., an injector for injecting a sample into a mobile phase flow stream; chromatographic column(s) positioned… downstream of the injector; c13/24-27).
	CAZER is deficient in explicitly disclosing a detector downstream of the chromatographic columns. However, CAZER discloses that the DCC apparatus is part of a broader pressurized fluid chromatography system and is used to capably separate a sample by enhancing peak resolution (c1/40-44; c1/52-56); this implies that a downstream detector is required such that the effectiveness of sample separation can be assessed. Indeed, as is commonly practiced by one of ordinary skill in the chromatography arts, a downstream detector, such as a mass spectrometer or an absorbance detector, would be inherently expected if not anticipated in a complete pressurized fluid chromatography system (e.g., as evidenced by the downstream detector 36 of KAWAHARA; c6/52-c7/32; FIG. 10).
	The limitation “automatically switching the valve from a first position to a second position, or from the second position to the first position, when the measured resolution is less than a desired resolution, the measured combined peak width is less than a maximum combined peak width, and a switch count is less than a predetermined maximum number of switches” is directed toward an intended use of the claimed chromatography system. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Because CAZER discloses the controller 13 is programmed for actuating the multi-valve arrangement 12 for switching between two distinct flow paths of sending sample to either chromatographic column 15 or 16 (and even further, provides pseudo code describing how such a controller 13 would be programmed to operate), the disclosed DCC apparatus of CAZER is capable of performing this intended use as recited and therefore anticipates the limitation.
	Furthermore, the limitation directed toward the automatic switching of valves bears no patentable significance because column switching can be performed manually. Broadly providing an automatic or mechanical means to replace an otherwise manual activity that accomplishes the same result is not sufficient to distinguish the invention over the prior art (MPEP §2144.04 III).
The limitation “wherein the predetermined maximum number of switches is determined based on the specific sample to be separated” is directed toward materials or articles worked upon by the claimed chromatography system, namely, the “specific sample to be separated”. Because the claimed invention is directed toward a chromatography system – and not the process by which the system is used – and because the instant limitation does not necessitate any significant changes to the structure of the system nor results in a manipulative difference to the system, the instant limitation is construed to not have any patentable weight. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Finally, regarding the limitation of “a single valve in fluid communication…”, the claim utilizes open-ended transitional language, i.e., “A chromatography system comprising…” (emphasis added); as such, while CAZER may have disclosed a “multi-valve arrangement 12”, CAZER nevertheless discloses at least a “single valve in fluid communication” as claimed. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03).
Alternatively, CAZER is deficient in disclosing a single valve in fluid communication with the first chromatographic column and the second chromatographic column.
PEDERSON discloses a fluid-directing multiport rotary valve for use in a chromatography system having multiple columns (abstract, p0003). In general, PEDERSON discloses that a single rotary valve in a chromatography system provides certain advantages over a system utilizing multiple valves, e.g., reduces mechanical complexity, layout limitations, and safety issues and further provides a simpler and more easily maintained system (p0011-0015). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the multi-valve arrangement disclosed by CAZER for a single rotary valve as suggested by PEDERSON.
	Regarding Claim 10, CAZER or, alternatively, modified CAZER, discloses or makes obvious the chromatography system of Claim 9. CAZER further discloses column switching is prompted by time that is either user-entered or calculated based on real-time evaluations (c20/29-c21/54).
	Regarding Claim 11, CAZER or, alternatively, modified CAZER, discloses or makes obvious the chromatography system of Claim 9. CAZER further discloses detector 17 includes full flow cell type detectors, e.g., ultraviolet light or other absorption detectors (c5/61-c6/4).
	Regarding Claim 12, CAZER or, alternatively, modified CAZER, discloses or makes obvious the chromatography system of Claim 9. CAZER further discloses columns 15 and 16 have the same stationary phase or packing and are the same (c16/10-13).
	Regarding Claim 13, CAZER or, alternatively, modified CAZER, discloses or makes obvious the chromatography system of Claim 9. CAZER further discloses multi-valve arrangement 12 is an eight-port valve (c6/8-13).
	Regarding Claim 17, CAZER or, alternatively, modified CAZER, discloses or makes obvious the chromatography system of Claim 9. CAZER further discloses controller 13 is a separate controller means of the broader pressurized fluid chromatographic system (c6/41-52). As further shown in FIG. 1, controller 13 is housed separate from the detector 17.

Response to Arguments
	Applicant’s amendments and arguments filed 26 September 2022 have been fully considered.
	Regarding the prior art rejections, Applicant argues that because the prior art CAZER fails to disclose the as-amended limitation of a “single valve” and instead discloses a “multi-valve arrangement”, the claimed invention is allowable.
	The Examiner respectfully disagrees.
The claim utilizes open-ended transitional language, i.e., “A chromatography system comprising…” (emphasis added); as such, while CAZER may have disclosed a “multi-valve arrangement 12”, CAZER nevertheless discloses at least a “single valve in fluid communication” as claimed. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03).
Furthermore, single valve arrangements are well-known in the art; see PEDERSON et al. (US PGPub 2011/0067770 A1). If Applicant were to amend to narrowly claim a single valve and only a single valve (e.g., through the use of more restrictive transitional phrases, such as “consisting of”), the claimed limitation would be obvious over the combination of prior art.
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/              Primary Examiner, Art Unit 1777